Le BLANC, Judge.
This Court has issued an order ex proprio motu directing the parties to show cause why this appeal should not be dismissed on the basis that it was taken untimely.
Plaintiff, First Guaranty Bank, filed suit for executory process in connection with a chattel mortgage executed by defendant, Eugene Perilloux. Defendant sought to arrest the seizure and sale of the mortgaged property via a petition for injunctive relief. On April 17, 1985, the trial court granted defendant’s request for a temporary restraining order. On August 28, 1985, the trial court signed an order recalling the temporary restraining order and denied defendant’s request for a preliminary injunction. Notice of the judgment was mailed to counsel of record on September 3, 1985. Defendant filed his motion for suspensive appeal and a bond on September 17, 1985.
Pursuant to La.Code Civ.Proc. art. 3612, no appeal lies from an order relating to a temporary restraining order. An appeal from an order or judgment relating to a preliminary injunction must be taken and a bond furnished within fifteen (15) days from the date of the order or judgment. La.Code Civ.P. art. 3612. See also La.Code Civ.P. art. 2752. The fifteen day delay begins to run from the date of the judgment, not the mailing of the notice of judgment. Zulu v. Washington, 487 So.2d 1248 (La.App. 1st Cir.1986).
As defendant filed his motion for appeal twenty days after the date of the order, the appeal was not timely perfected and should be dismissed.
Cost paid by appellant.
APPEAL DISMISSED.